Citation Nr: 1033650	
Decision Date: 09/08/10    Archive Date: 09/15/10

DOCKET NO.  09-46 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial compensable disability rating for 
service-connected left ankle instability.  

2.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  

3.  Entitlement to service connection for bilateral hearing loss.  

4.  Entitlement to service connection for headaches.

5.  Entitlement to service connection for a pulmonary disorder.

6.  Entitlement to service connection for tuberculosis.  

7.  Entitlement to service connection for a chronic sinus 
disorder.  

8.  Entitlement to service connection for a bilateral shoulder 
disorder.  

9.  Entitlement to service connection for a low back disorder.  
REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1993 to June 1993, from 
July 1996 to December 1996, from June 2002 to September 2002, and 
from June 2007 and September 2007.  The Veteran also had periods 
of ACDUTRA and INACDUTRA.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2009 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  

The record reveals that the Veteran submitted a claim for service 
connection for PTSD.  In Clemons v. Shinseki, 23 Vet. App. 1 
(2009), the Board denied a claim for service connection for PTSD 
where the Veteran specifically requested service connection for 
PTSD, but the medical record also included diagnoses of an 
anxiety disorder and a schizoid disorder.  The Board narrowly 
construed the claim and denied upon the absence of a current 
diagnosis.  The United States Court of Appeals for Veterans 
Claims (Court), in vacating the Board's decision, pointed out 
that a claimant cannot be held to a "hypothesized diagnosis - 
one he is incompetent to render" when determining what his 
actual claim may be.  The Court further noted that the Board 
should have considered alternative current conditions within the 
scope of the filed claim.  Id.  The Board notes that Clemons is 
applicable in this case as the VA treatment records reveal 
diagnoses of depressive disorder and anxiety disorder.  However, 
the RO denied the Veteran's claims for service connection for 
anxiety and depression in the September 2009 rating decision.  
The Veteran did not disagree with the denials of service 
connection and, therefore, the issues are not before the Board at 
this time.  

The Board notes that the issue of entitlement to service 
connection for a pulmonary disorder was previously characterized 
as entitlement to service connection for a chronic obstructive 
pulmonary disorder (COPD).  However, as the Veteran has also 
stated that her asthma was also related to active service, the 
issue has been recharacterized as shown on the title page of the 
decision.  Cf. Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) 
(Although the Veteran's claim identifies a specific diagnosis, it 
cannot be a claim limited only to that diagnosis, but must rather 
be considered a claim for any related disability that may 
reasonably be encompassed by several factors including: the 
claimant's description of the claim; the symptoms the claimant 
describes; and the information the claimant submits or that the 
Secretary obtains in support of the claim.)

A hearing was held on February 12, 2010, by means of video 
conferencing equipment with the appellant in Muskogee, Oklahoma, 
before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), sitting 
in Washington, DC, who was designated by the Chairman to conduct 
the hearing pursuant to 38 U.S.C.A.                 § 7107(c), 
(e)(2) and who is rendering the determination in this case.  A 
transcript of the hearing testimony is in the claims file.  
Furthermore, at the time of the hearing, the Veteran withdrew her 
claims of entitlement to service connection for an abdominal 
disorder, service connection for a chronic pelvic disorder, 
service connection for residuals of hysterectomy, service 
connection for left knee instability, service connection for 
right ankle instability, service connection for right eye 
disorder, service connection for right knee instability, and 
service connection for ulcer.  Thus, the claims are no longer 
before the Board for appellate consideration.

Subsequent to the most recent Supplemental Statement of the Case 
(SSOC), additional service treatment records to include VA 
treatment records were submitted directly to the Board and the 
Veteran also submitted additional medical evidence directly to 
the Board without a waiver of RO consideration.  However, with 
respect to the claim for service connection for PTSD, the Board 
finds that the newly submitted evidence is duplicative of the 
evidence already associated with the claims folder.  The evidence 
does not reveal any mention or documentation of PTSD and, 
therefore, is not pertinent to the claim for service connection 
for PTSD. Consequently, the Board finds that a referral to the RO 
for initial review is not required.  38 C.F.R. § 20.1304(c).  

The issues of entitlement to an initial compensable disability 
rating for left ankle instability, entitlement to service 
connection for bilateral hearing loss, entitlement to service 
connection for headaches, entitlement to service connection for a 
pulmonary disorder, entitlement to service connection for 
tuberculosis, entitlement to service connection for a chronic 
sinus disorder, entitlement to service connection for a bilateral 
shoulder disorder, and entitlement to service connection for a 
low back disorder are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for the 
equitable disposition of the instant case have been completed.

2.  The preponderance of the evidence in the claims file 
establishes that the Veteran does not have a diagnosis of PTSD in 
accordance with the American Psychiatric Association: Diagnostic 
and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-
IV).




CONCLUSION OF LAW

PTSD, was not incurred in active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	VA's Duties To Notify And Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) inform 
the claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that pertains 
to the claim.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); 
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective May 
30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008.  The amendments, among other 
things, removed the notice provision requiring VA to request the 
Veteran to provide any evidence in the Veteran's possession that 
pertains to the claim.  38 C.F.R. § 3.159(b)(1).

Upon receipt of an application for a service-connection claim, 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the December 2008 letter, the Veteran was informed as to the 
requirements of service connection.  Specifically, the letter 
stated that the evidence must show that she had an injury in 
military service or a disease that began in, or was made worse 
during military service, or that there was an event in service 
that caused injury or disease; that she has a current physical or 
mental disability; and, that there is a relationship between her 
current disability and an injury, disease, or event in military 
service.

In addition, the RO notified the Veteran in the December 2008 
letter about the information and evidence that VA will seek to 
provide.  The letter indicated that reasonable efforts would be 
made to help her obtain evidence necessary to support her claim, 
including that VA would request any pertinent records held by 
Federal agencies, such as military records, and VA medical 
records.  The Veteran was also informed that a medical 
examination would be provided or that a medical opinion would be 
obtained if it was determined that such evidence was necessary to 
make a decision on her claim.  The Veteran was informed that she 
must provide enough information about her records so that they 
could be requested from the agency or person that has them. The 
letter requested that the Veteran complete and return the 
enclosed VA Form 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs, if there were 
any private medical records that she would like VA to obtain on 
her behalf.  In addition, the letter informed her that it was her 
responsibility to ensure that VA received all requested records 
that are not in the possession of a Federal department or agency.  
The Veteran was also provided notice of the assignment of 
disability ratings and effective dates.  

VA has also fulfilled its duty to assist the Veteran by obtaining 
identified and available evidence needed to substantiate the 
claim, including service treatment records, VA treatment records, 
and private treatment records.  The Veteran was also afforded a 
VA examination with respect to her claim in July 2009.  To that 
end, when VA undertakes to provide a VA examination or obtain a 
VA opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The 
VA examiner conducted a full mental status examination and 
determined that the Veteran does not have a current diagnosis of 
PTSD.  The examiner also provided a supporting rationale for the 
provided opinion.  For these reasons, the Board concludes that VA 
has fulfilled the duty to assist the appellant in this case.

The Board concludes the Veteran was provided the opportunity to 
meaningfully participate in the adjudication of her claim and did 
in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 
(2007).  Hence, there is no error or issue that precludes the 
Board from addressing the merits of this appeal.

LAW AND ANALYSIS

Service Connection

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131.  That an injury or disease occurred in service is 
not enough; there must be chronic disability resulting from that 
injury or disease. If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.                 38 
C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, 
there must be (1) competent evidence of the current existence of 
the disability for which service connection is being claimed; (2) 
competent evidence of a disease contracted, an injury suffered, 
or an event witnessed or experienced in active service; and (3) 
competent evidence of a nexus or connection between the disease, 
injury, or event in service and the current disability.  Davidson 
v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. 
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson 
v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical 
evidence is required to meet the requirement that the evidence be 
"competent."  However, when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 
309 (2007).

In addition to the general rules of service connection noted 
above, service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); 
a link, established by medical evidence, between current symptoms 
and an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  
Further, 38 C.F.R. § 4.125(a) requires that diagnoses of mental 
disorders conform to the DSM-IV and that if a diagnosis is not 
supported by the findings on the examination report, the rating 
agency shall return the report to the examiner to substantiate 
the diagnosis.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for PTSD.

In this case, the Veteran has not been shown to have a current 
diagnosis of PTSD.  The VA treatment records include numerous 
diagnoses of anxiety and depressive disorder; however, there is 
no diagnosis of PTSD.  The Board does acknowledge that the 
Veteran had a positive PTSD screen.  Thus, the Veteran was 
afforded a VA examination in July 2009 to determine whether she 
had a current diagnosis of PTSD.  The July 2009 VA examination 
report reveals a diagnosis of depressive disorder on Axis I.  The 
VA examiner explained that the Veteran did not meet the 
diagnostic criteria of PTSD according to the DSM-IV because there 
was no significant social or occupational impairment and the 
Veteran did not report significant reexperiencing at this time.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. Brown, 
104 F. 3d 1328 (1997) (holding that the VA's and the Court's 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the 
absence of proof of a present disability, there can be no valid 
claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 (1992).

The Board acknowledges the Veteran's personal assertions that she 
suffers from PTSD.  Lay evidence can be competent and sufficient 
to establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007), see also Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2007).  While the Veteran is competent 
to state that she has a long history of depression and anxiety, 
the Veteran is not competent to provide a diagnosis of PTSD, 
which requires medical expertise.

Without evidence of a current diagnosis of PTSD which conforms to 
diagnostic criteria under DSM-IV, a preponderance of the evidence 
is against the Veteran's claim for service connection for PTSD.  
No further discussion of the two remaining elements of a PTSD 
service connection claim is necessary.  See Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998).  The benefit of the doubt rule does 
not apply, and the claim for PTSD must be denied.  38 U.S.C.A. § 
5107(b); Gilbert, supra.


ORDER

Entitlement to service connection for PTSD is denied.  




REMAND

Reasons for Remand:  To provide VA examinations, obtain private 
treatment records, and allow the RO an opportunity to review 
newly submitted evidence.  

The law provides that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim and 
requires VA to assist a claimant in obtaining that evidence.  38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159 (2009).  Such assistance includes providing the claimant a 
medical examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 
C.F.R. § 3.159 (2009).

Initially, the Board notes that additional service treatment 
records, some of which were not already included in the record, 
and VA treatment records dated in 2009 and 2010 were submitted 
directly to the Board in July 2010.  In addition, the Veteran 
submitted additional medical evidence in March 2010.  The records 
are pertinent to the Veteran's claims for service connection and 
have not yet been considered by the RO.  Neither the Veteran nor 
her representative submitted a waiver of RO review of these 
records.  As such, a remand is necessary.  38 C.F.R. §§ 19.31, 
19.37 (2009).

With respect to the Veteran's claim of entitlement to an initial 
compensable disability rating for left ankle instability, the 
Board finds that a VA examination is warranted.  The VA treatment 
records show that the Veteran has complained of lack of stability 
of her left ankle.  However, the Veteran has not been afforded a 
VA examination to determine the current nature and severity of 
her service-connected disability.  Indeed, the Veteran has 
recently reported that she also experiences limitation of motion 
of the left ankle.  Therefore, the Board finds that the issue 
should be remanded for a contemporaneous and thorough VA 
examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); 
VAOPGCPREC 11-95.  See also Palczewksi v. Nicholson, 21 Vet. App. 
174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505- 
06 (1998) ('Where the record does not adequately reveal the 
current state of the claimant's disability...the fulfillment of 
the statutory duty to assist requires a thorough and 
contemporaneous medical examination.').  

With respect to the Veteran's claim for service connection for 
bilateral hearing loss, the Board also finds that a VA 
examination is required.  The July 1992 enlistment examination 
report shows that the Veteran had defective hearing in the left 
ear and was assigned a numerical score of "3" under "H" for 
hearing in the physical profile block on the PULHES chart.  (In a 
physical profile block on an examination report there are six 
categories (P, U, L, H, E, S), including "H" for hearing.  See 
Odiorne v. Principi, 3 Vet.App. 456, 457 (1992), quoting Para. 9-
3(c)(1) AR 40-501, Change 35 (Feb. 9, 1987) ("An individual 
having a numerical designation of '1' under all factors is 
considered to possess a high level of medical fitness and, 
consequently is medically fit for any military assignment").  
The subsequent periods of active service show intermittent 
complaints of left ear hearing loss and continued evidence of 
defective hearing in the left ear.  See July 1996 examination 
report and September 2002 records.  However, there is no medical 
opinion as to whether a pre-existing left ear hearing loss 
disability was aggravated by any periods of active service.  38 
U.S.C.A. § 1153, see Kowalski v. Nicholson, 19 Vet. App. 171 
(2005) (stating that VA has discretion to schedule a Veteran for 
a medical examination where it deems an examination necessary to 
make a determination on the Veteran's claim); Shoffner v. 
Principi, 16 Vet. App. 208, 213 (2002) (holding that VA has 
discretion to decide when additional development is necessary).  
Additionally, with respect to right ear hearing loss, the first 
evidence of defective hearing is noted in September 2002 during a 
period of active service.  However, there is no opinion as to 
whether the Veteran's right ear hearing loss is directly related 
to that period of active service.  Furthermore, the Veteran also 
stated that her most recent period of active service in 2007 
damaged her hearing.  There is also no opinion as to whether a 
pre-existing right ear hearing loss disability, if any, was 
aggravated during the period of active service from June 2007 to 
September 2007.  As the current medical evidence of record is 
inadequate to address the issue, the Board must remand this 
matter to provide the Veteran a VA examination.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

With respect to the Veteran's claim for service connection for 
headaches, the Board finds that a VA examination must be 
completed.  See McLendon, id.  The Veteran stated that her 
headaches began during her most recent period of active service 
in 2007.  Indeed, on the post-deployment medical assessment dated 
in July 2007, the Veteran checked yes as to having experienced 
headaches.  Furthermore, the post-service VA treatment records 
show complaints of headaches.  With respect to the third factor 
of McLendon, the medical evidence does not reveal a nexus opinion 
relating the Veteran's current headaches to active service.  The 
Court has stated, however, that this third element requires a 
"low threshold" and requires only that the evidence 
"indicates" that there may be a nexus between the current 
disability or symptoms and the Veteran's service.  The types of 
evidence that indicate that a current disability "may be 
associated" with military service include, but are not limited 
to, medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the merits, or 
credible evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The Veteran has stated that 
she has experienced headaches since service.  See Savage v. 
Gober, 10 Vet. App. 488, 495-498 (1997).  As such, the Board 
finds that the low threshold has been met and a VA examination is 
necessary to adjudicate the claim.

In addition, the Board finds that a VA examination is required to 
adjudicate the claim for service connection for a pulmonary 
disorder to include asthma and COPD.  The Veteran contends that 
her COPD and asthma began during her most recent period of active 
service from June 2007 to September 2007.  She has stated that 
she was exposed to fumes and pollution.  The post-deployment 
medical assessment shows that the Veteran checked yes as to 
having experienced difficulty breathing.  In addition, the post-
service treatment records reveal diagnoses of asthma and COPD.  A 
January 2010 VA treatment record noted mild obstructive airway 
disease possibly related to smoking or environmental pollution.  
The record also noted that the Veteran's pulmonary symptoms began 
in Iraq in 2007.  In addition, the service records show that the 
Veteran was medically separated in 2010 due to a diagnosis of 
asthma.  As there is evidence of current disabilities, evidence 
of complaints during service, and evidence indicating that the 
disabilities could be related to active service, a VA examination 
is required to adjudicate the claim.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

In regard to the Veteran's claim for service connection for 
tuberculosis, the Board finds that a VA examination is necessary.  
The Board notes that presumptive service connection is warranted 
for tuberculosis if the disease becomes manifest to a degree of 
10 percent within three years from date of separation from 
service.  38 U.S.C.A. § 1101, 1112, 1113; 38 C.F.R. § 3.307, 
3.309.  Evidence of activity on comparative study of x-ray films 
showing pulmonary tuberculosis within the 3-year presumptive 
period provided by section 3.307(a)(3) will be taken as 
establishing service connection for active pulmonary tuberculosis 
subsequently diagnosed by approved methods.  38 C.F.R. § 
3.371(a).  A diagnosis of pulmonary tuberculosis will be 
acceptable only when provided in: (1) service department records; 
(2) VA medical records of examination, observation or treatment; 
or (3) private physician records on the basis of that physician's 
examination, observation or treatment of the veteran and where 
the diagnosis is confirmed by acceptable clinical, x-ray or 
laboratory studies, or by findings of active tuberculosis based 
upon acceptable hospital observation or treatment.  38 C.F.R. § 
3.374; Tubianosa v. Derwinski, 3 Vet. App. 181, 184 (1992).  In 
this case, there is no evidence of pulmonary tuberculosis in the 
medical evidence of record.  The records show that the Veteran 
tested positive for a PPD test shortly after separation from 
active service.  The private treatment records reveal that the 
Veteran was diagnosed with Class II latent tuberculosis infection 
and was treated with Isoniazid (INH) for several months.  The 
current VA treatment records reveal a history of tuberculosis and 
the May 2009 chest x-ray showed a history of tuberculosis with 
calcified granuloma of the lung.  Currently, it appears that the 
Veteran's infection was treated and that the tuberculosis is 
currently inactive.  See March 2009 VA treatment record.  
However, the Veteran has complained of residuals of tuberculosis 
including shortness of breath and chronic obstructive pulmonary 
disorder (COPD).  In light of the above, the Board finds that a 
VA examination is necessary to determine whether the Veteran had 
pulmonary tuberculosis or whether the Veteran's Class II 
tuberculosis infection and current residuals, if any, are related 
to active service.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) (When the medical evidence of record is insufficient, in 
the opinion of the Board, or of doubtful weight or credibility, 
the Board must supplement the record by seeking an advisory 
opinion, ordering a medical examination, or citing recognized 
medical treatises that clearly support its ultimate 
conclusions.).

With respect to the Veteran's claim for service connection for a 
sinus disorder, the Board finds that a VA examination is required 
prior to adjudication of the claim.  The Veteran stated that she 
has had sinus problems her whole life but they were aggravated by 
her most recent period of active service.  The July 1992 
enlistment examination report shows that the Veteran was 
diagnosed with sinusitis prior to entry to active service.  
During the most recent period of active service, in August 2007, 
the Veteran complained of sinus problems.  Following service, the 
VA treatment records show diagnoses of recurrent sinusitis.  
However, the Veteran has not been afforded a VA examination to 
determine whether the Veteran's pre-existing sinusitis was 
aggravated by any period of active service.  38 U.S.C.A.              
§ 1153, see Kowalski v. Nicholson, 19 Vet. App. 171 (2005) 
(stating that VA has discretion to schedule a Veteran for a 
medical examination where it deems an examination necessary to 
make a determination on the Veteran's claim); Shoffner v. 
Principi, 16 Vet. App. 208, 213 (2002) (holding that VA has 
discretion to decide when additional development is necessary).  
As the current medical evidence of record is inadequate to 
address the issue, the Board must remand this matter to provide 
the Veteran a new VA examination with an opinion, prior to 
adjudicating the claim.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).

With respect to the Veteran's claim for service connection for a 
bilateral shoulder disorder, the Board finds that a VA 
examination must be completed.  VA is required to provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is necessary 
to decide the claim.             38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4).  The Veteran contends that her bilateral 
shoulder disorder is a result of her most current period of 
active service.  The post-deployment medical assessment shows 
that the Veteran checked yes as to having painful joints.  
Following separation from service in 2007, the Veteran has 
consistently complained of shoulder pain.  The June 2009 VA 
treatment record shows an assessment of left shoulder spasm.  
However, it is unclear as to whether the Veteran has a current 
bilateral shoulder disability.  Based on the evidence of record, 
the Board finds that a VA medical examination is necessary to 
clarify whether the Veteran has a bilateral shoulder disability 
and, if so, whether the disability is related to any period of 
active service.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  See also Kowalski v. Nicholson, 19 Vet. App. 171 (2005) 
(stating that VA has discretion to schedule a Veteran for a 
medical examination where it deems an examination necessary to 
make a determination on the Veteran's claim); Shoffner v. 
Principi, 16 Vet. App. 208, 213 (2002) (holding that VA has 
discretion to decide when additional development is necessary).

With respect to the Veteran's claim for service connection for a 
low back disorder, the Board finds that a remand is necessary.  
During the video conference hearing, the Veteran identified that 
she received treatment for her back from G.A., of Bewley 
Chiropractors.  However, there are no other records associated 
with the claims file nor has VA ever requested such records.  
When VA is put on notice of the existence of private medical 
records, VA must attempt to obtain those records before 
proceeding with the appeal.  See Lind v. Principi, 3 Vet. App. 
493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  
Hence, on remand, VA should request that the Veteran provide 
authorization to enable it to obtain outstanding copies of the 
Veteran's records from G.A.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
examination to ascertain the severity and 
manifestations of her service-connected left 
ankle instability.  Any and all studies, 
tests, and evaluations deemed necessary by 
the examiner should be performed.  A copy of 
the claims file and this REMAND must be made 
available to the examiner in conjunction with 
the examination.  The examiner is requested 
to review all pertinent records associated 
with the claims file and to comment on the 
severity of the Veteran's service-connected 
disability.

The examiner should report all signs and 
symptoms necessary for rating the Veteran's 
disability under the rating criteria.  In 
particular, the examiner should indicate 
whether the Veteran has any limitation of 
motion of the left ankle.  

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board. Since 
it is important "that each disability be 
viewed in relation to its history [,]" 38 
C.F.R. § 4.1 (2009), copies of all pertinent 
records in the appellant's claims file, or in 
the alternative, the claims file, must be 
made available to the examiner for review.

2.  The Veteran should be afforded a VA 
examination to determine the nature and 
etiology of any bilateral hearing loss that 
may be present.  A copy of the claims file 
and this REMAND must be made available to the 
examiner in conjunction with the examination.  
Any and all studies, tests, and evaluations 
deemed necessary by the examiner should be 
performed.  

The examiner should express an opinion as to 
whether a pre-existing left ear hearing loss 
was aggravated beyond its natural progression 
during any of the Veteran's period of active 
service.  In rendering this opinion, the 
examiner should note that temporary or 
intermittent flare-ups of symptoms of a 
condition, alone, do not constitute 
"aggravation" unless the underlying 
condition worsened.  Davis v. Principi, 276 
F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).

In addition, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that any right ear hearing loss 
disability is causally or etiologically 
related to any of the verified periods of 
active service (except for the most recent 
period of active service) as opposed to its 
being more likely due to some other factor or 
factors.

If the examiner concludes that any right ear 
hearing loss disability is not related to the 
periods of active service, to the extent 
possible, the examiner should opine as to 
whether the Veteran had a pre-existing right 
ear hearing loss disability prior to the June 
2007 to September 2007 period of active 
service.  If so, the examiner should express 
an opinion as to whether a pre-existing right 
ear hearing loss disability was aggravated 
beyond its natural progression by the June 
2007 to September 2007 period of active 
service.  In rendering this opinion, the 
examiner should note that temporary or 
intermittent flare-ups of symptoms of a 
condition, alone, do not constitute 
"aggravation" unless the underlying 
condition worsened.  Davis v. Principi, 276 
F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).

If the examiner determines that the Veteran 
did not have a pre-existing right ear hearing 
loss disability, the examiner should provide 
an opinion as to whether is at least as 
likely as not that any right ear hearing loss 
disability is causally or etiologically 
related to the June 2007 to September 2007 
period of active service.   

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  Since 
it is important "that each disability be 
viewed in relation to its history [,]" 38 
C.F.R. § 4.1 (2009), copies of all pertinent 
records in the appellant's claims file, or in 
the alternative, the claims file, must be 
made available to the examiner for review.

3.  The Veteran should be afforded a VA 
examination to determine the nature and 
etiology of any headaches that may be 
present.  A copy of the claims file and this 
REMAND must be made available to the examiner 
in conjunction with the examination.  Any and 
all studies, tests, and evaluations deemed 
necessary by the examiner should be 
performed.

Based on a review of the claims file and the 
results of the examination, the examiner 
should then provide an opinion as to whether 
it is at least as likely as not that any 
headaches are causally or etiologically 
related to the Veteran's active service.  

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion is 
so evenly divided that it is as medically 
sound to find in favor of a conclusion as it 
is to find against it.)

In rendering the opinion, the examiner should 
not resort to mere speculation, but rather 
should consider that the phrase "at least as 
likely as not" does not mean within the 
realm of medical possibility, but rather that 
the medical evidence both for and against a 
conclusion is so evenly divided that it is as 
medically sound to find in favor of a certain 
conclusion as it is to find against it.  
Thus, unless the examiner concludes that the 
current disability is either likely or 
unlikely the result of an event, injury, or 
disease incurred in service, the examiner 
should state whether it is at least as likely 
that the current disability is the result of 
an event, injury, or disease incurred in 
service as opposed to its being the result of 
some other factor or factors.

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  Since 
it is important "that each disability be 
viewed in relation to its history [,]" 38 
C.F.R. § 4.1 (2009), copies of all pertinent 
records in the Veteran's claims file, or in 
the alternative, the claims file, must be 
made available to the examiner for review.

4.  The Veteran should be afforded a VA 
medical examination for the purposes of 
determining the nature and etiology of her 
current pulmonary disorder.  A copy of the 
claims file and this REMAND must be made 
available to the examiner in conjunction with 
the examination.  Any and all studies, tests, 
and evaluations deemed necessary by the 
examiner should be performed.  The examiner 
should list all diagnoses and state whether 
the Veteran has a current diagnosis of asthma 
and/or COPD.  After examining the appellant 
and reviewing the claims file, the examiner 
should provide an opinion as to whether it is 
at least as likely as not that any pulmonary 
disorder is causally or etiologically related 
to any period of active service.  If not, the 
examiner should provide an opinion as to 
whether any pulmonary disorder was caused by 
or aggravated by tuberculosis.  By 
aggravation the Board means a permanent 
increase in the severity of the underlying 
disability beyond its natural progression.

The examiner is advised that the term "at 
least as likely as not" does not mean within 
the realm of medical possibility, but rather 
that the medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of a certain conclusion as it is to 
find against it.

In rendering the opinion, the examiner should 
not resort to mere speculation, but rather 
should consider that the phrase "at least as 
likely as not" does not mean within the 
realm of medical possibility, but rather that 
the medical evidence both for and against a 
conclusion is so evenly divided that it is as 
medically sound to find in favor of a certain 
conclusion as it is to find against it.  
Thus, unless the examiner concludes that the 
current disability is either likely or 
unlikely the result of an event, injury, or 
disease incurred in service, the examiner 
should state whether it is at least as likely 
that the current disability is the result of 
an event, injury, or disease incurred in 
service as opposed to its being the result of 
some other factor or factors.

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  Since 
it is important "that each disability be 
viewed in relation to its history [,]" 38 
C.F.R. § 4.1 (2009), copies of all pertinent 
records in the Veteran's claims file, or in 
the alternative, the claims file, must be 
made available to the examiner for review.

5.  Schedule the Veteran for a VA examination 
to determine the nature and etiology of any 
currently existing tuberculosis.  A copy of 
the claims file and this REMAND must be made 
available to the examiner in conjunction with 
the examination.  Any and all studies, tests, 
and evaluations deemed necessary by the 
examiner should be performed.  Based on a 
review of the claims file and the results of 
the examination, the examiner should address 
whether the Veteran had a diagnosis of 
pulmonary tuberculosis and, if so, whether 
the Veteran has any current residual 
disability/disabilities due to the 
tuberculosis and, to the extent possible, 
whether the Veteran is likely to relapse.  If 
the Veteran was not diagnosed with pulmonary 
tuberculosis, the examiner should express an 
opinion as to whether the Veteran's Class II 
latent tuberculosis infection was at least as 
likely as not related to active service and 
whether the infection resulted in any current 
residual disability/disabilities and, to the 
extent possible, whether the Veteran is 
likely to relapse.  In addition, the examiner 
is also requested to determine whether the x-
ray results of calcified granuloma of the 
lung would constitute a residual disability.  

The examiner is advised that the term "at 
least as likely as not" does not mean within 
the realm of medical possibility, but rather 
that the medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of a certain conclusion as it is to 
find against it.

In rendering the opinion, the examiner should 
not resort to mere speculation, but rather 
should consider that the phrase "at least as 
likely as not" does not mean within the 
realm of medical possibility, but rather that 
the medical evidence both for and against a 
conclusion is so evenly divided that it is as 
medically sound to find in favor of a certain 
conclusion as it is to find against it.  
Thus, unless the examiner concludes that the 
current disability is either likely or 
unlikely the result of an event, injury, or 
disease incurred in service, the examiner 
should state whether it is at least as likely 
that the current disability is the result of 
an event, injury, or disease incurred in 
service as opposed to its being the result of 
some other factor or factors.

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  Since 
it is important "that each disability be 
viewed in relation to its history [,]" 38 
C.F.R. § 4.1 (2009), copies of all pertinent 
records in the Veteran's claims file, or in 
the alternative, the claims file, must be 
made available to the examiner for review.

6.  Schedule the Veteran for a VA examination 
to determine the nature and etiology of any 
existing sinus disorder.  A copy of the 
claims file and this REMAND must be made 
available to the examiner in conjunction with 
the examination.  Any and all studies, tests, 
and evaluations deemed necessary by the 
examiner should be performed.  Based on a 
review of the claims file, the examiner 
should express an opinion as to whether a 
pre-existing sinus disability was aggravated 
beyond its natural progression during any of 
the Veteran's verified periods of active 
service.  In rendering this opinion, the 
examiner should note that temporary or 
intermittent flare-ups of symptoms of a 
condition, alone, do not constitute 
"aggravation" unless the underlying 
condition worsened.  Davis v. Principi, 276 
F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board. Since 
it is important "that each disability be 
viewed in relation to its history [,]" 38 
C.F.R. § 4.1 (2009), copies of all pertinent 
records in the appellant's claims file, or in 
the alternative, the claims file, must be 
made available to the examiner for review.

7.  Schedule the Veteran for a VA examination 
to evaluate her claim for service connection 
for a bilateral shoulder disability.  A copy 
of the claims file and this REMAND must be 
made available to the examiner in conjunction 
with the examination.  Based on a review of 
the claims file and the examination findings, 
including the service treatment records, 
private treatment records, VA treatment 
records, the examiner should render any 
relevant diagnoses pertaining to the 
bilateral shoulders.

The examiner should then provide an opinion 
as to whether it is at least as likely as not 
that any bilateral shoulder disability is 
causally or etiologically related to the 
Veteran's active service.  

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion is 
so evenly divided that it is as medically 
sound to find in favor of a conclusion as it 
is to find against it.)

In rendering the opinion, the examiner should 
not resort to mere speculation, but rather 
should consider that the phrase "at least as 
likely as not" does not mean within the 
realm of medical possibility, but rather that 
the medical evidence both for and against a 
conclusion is so evenly divided that it is as 
medically sound to find in favor of a certain 
conclusion as it is to find against it.  
Thus, unless the examiner concludes that the 
current disability is either likely or 
unlikely the result of an event, injury, or 
disease incurred in service, the examiner 
should state whether it is at least as likely 
that the current disability is the result of 
an event, injury, or disease incurred in 
service as opposed to its being the result of 
some other factor or factors.

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  Since 
it is important "that each disability be 
viewed in relation to its history [,]" 38 
C.F.R. § 4.1 (2009), copies of all pertinent 
records in the Veteran's claims file, or in 
the alternative, the claims file, must be 
made available to the examiner for review.

8.  The AMC/RO should contact the Veteran and 
ask that she provide the information 
necessary to obtain the records from G.A.  
After obtaining any necessary authorization 
for the release of information, the RO should 
request such records.

9.  When the development requested has been 
completed, the case should be reviewed by the 
RO/AMC on the basis of additional evidence.  
If the benefits sought are not granted, the 
Veteran and her representative should be 
furnished a Supplemental Statement of the 
Case and be afforded a reasonable opportunity 
to respond before the record is returned to 
the Board for further review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


